DETAILED ACTION
Election/Restrictions
Claim 1 is directed to an allowable product. Claims 8 and 9 were previously withdrawn as being drawn to different non-elected species. Since claim 1 was generic to all species and is now in allowable form, claims 8 and 9 are herein rejoined and considered under 37 CFR 1.141. The election requirement set forth in the Office action filed 26 May 2020 is hereby withdrawn.

Allowable Subject Matter
Claims 1, 3-17, 19 and 20 are allowed.
 The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art. 
As it pertains to claims 1 and 16, the subject matter not found was a system for treatment of a spine comprising a treatment probe and a graphical user interface (GUI) coordinated with the treatment probe wherein the GUI displays a virtual representation of a vertebra, at least one organ and a muscle and a nerve network having pathways which link the at least one organ and muscle to an associated vertebra among the displayed vertebrae and which displays a visual indicator (i.e. marker) which moves along the depicted neural pathway from the user-selected vertebra to the at least one organ and muscle, in combination with the other remaining limitations in the claim.
As it pertains to claim 12, the subject matter not found was a system similar to that above in which the GUI displays a visual indicator (marker) along a first portion of a neural pathway associated with a user-selected vertebra when the treatment device is actuated to deliver a treatment, and once the treatment has been delivered automatically moving the visual indicator along a second portion of the neural pathway associated with a different vertebra for subsequent treatment, in combination with the other remaining limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        

4 January 2021